Title: To Thomas Jefferson from Henry Tuell, 22 June 1801
From: Tuell, Henry
To: Jefferson, Thomas


               
                  Sir;
                  22nd June 1801—
               
               And May it Please Your Excellency; To Pardon the Freedom taken by a Citisen of this District, who is Reduced to a low Circumstance, and hoping I shall be Excusd for leting my Situation be known to the Protector of our Country.—I would have spoke yesterday when you call’d at the mill where I dwell; on your way to Mr. Perces mill; but seeing you had Missed you way & was in hast; I did not wish to detain you; therefore I take this Freedom to day;—The topic is I am Streighted for fifteen Dollars, for which I am under an Execution for; by Two Different men, and I fear unless your goodness, would be so good as to favour me with the loan of so much I shall be constrain;d to Joail this day I am to meat the marshal; at one oclok. Now Sir would your Goodness Extend so far, as to Releave a Destressed man—I would in Return let you have Corn Flour; or Rye, out of the Mill; as the mill Earns it; I Rent the mill by the year I make the best meal on this Creek; I would be Pounctial in Acknoledging the favour—and your Humble Petitioner shall be Ever in duty Bound to Pray I am Honnor’d Sir your Humbl Petitioner and Destressed tho Obdt Sert
               
                  
                     Henry Tuell
                  
               
               
                  your Humble Petitioner waits in your Honor for an Answer. and at same time Relying on your goodness and beging pardon, for the freedom he has taken, but Sir necessity which frequenly Obliges me to things Contrary to my Inclination has Induced me to it now I Rest Sir Your—
               
               
                  
                     Henry Tuell
                  
               
            